Exhibit 10.1

Letter of Offer

 

LOGO [g247455g0824103737031.jpg]



--------------------------------------------------------------------------------

LETTER OF OFFER

18th August 2016

Private and Confidential

The GEO Group Inc.

One Park Place

621 NW 53rd Street

Boca Raton, FL 33487

Attention: Shayn March, Treasurer

HSBC Bank Australia Limited ABN 48 006 434 162 (“HSBC”) is pleased to offer the
party specified below (the “Customer”) facilities on the terms and conditions
set out in this Letter (the “Offer”).

 

  •   The GEO Group Inc

This Offer contains all the terms on which the Facilities are or will be
provided and replaces all previous agreements and communications between the
Customer and HSBC in relation to the Facility.

Limits

The aggregate of all AUD Facilities offered under this Offer is
AUD100,000,000.00 (One Hundred Million Australian Dollars) which comprises the
following limits:

 

  •   AUD Stand Alone Limit of $100,000,000.00

The table below summarises the Facilities and available Limits. Please see
clause 2.2 of the General Conditions for a further explanation of how these
Facilities and Limits operate.

Summary of Facilities offered under Stand Alone Limits

 

Stand Alone Limit

        $ 100,000,000.00   

Customer

  Facility   Facility Limit     Sub Facilities     Sub-Facility
Limit  

The GEO Group Inc

    Guarantee Line     $ 100,000,000.00       
 
  Bank
Guarantee/Standby
Sub-Facility   
  
     $ 100,000,000.00   

Fees and charges

The fees for each Facility are set out in the relevant part of the Facility
Schedule.

Fees and charges set out in the HSBC Corporate Banking fees and charges guide
(“Fees and Charges Guide”) from time to time will also apply to the services and
transactions provided by HSBC. In the event of any inconsistencies between the
fees and charges specified in this Offer and the Guide, the Offer will prevail.



--------------------------------------------------------------------------------

Security

The Facility provided to the Customer pursuant to this Letter is provided on an
unsecured basis.

Conditions Precedent

The right of the Customer to give the first Drawdown Notice and the obligations
of HSBC under the agreement are subject to all of the Conditions Precedent
required by HSBC (set out in the Conditions Precedent Schedule and the Facility
Schedule (if any)) being satisfied in form and substance acceptable to, and
within the time frame specified by, HSBC.

The obligations of HSBC to make available any Drawing are subject to any further
Conditions Precedent required by HSBC having been complied with.

Special Condition

HSBC and the Customer agree and acknowledge that the HSBC General Conditions
marked and attached in this letter as Annexure A as amended from time to time is
strictly applicable for the Guarantee Line Facility offered in this Letter only
and its terms does not affect other facilities, products or services the
Customer may have with HSBC or other members of the HSBC Group.

Cancellation Rights

Notwithstanding any other provision of this agreement, if a Facility is
specified in the Facility Schedule as being an “On demand” Facility, HSBC may at
any time, at its sole and absolute discretion and without having to explain or
provide any reasons, exercise its Cancellation Rights with written notice to the
Customer (“Cancellation Notice”). Upon receipt of the Cancellation Notice the
Facilities available under this Offer shall cease being available effective
immediately and the Customer will have 90 days to repay any Amount Owing under
this Offer.

This Offer

The Facilities are offered on the terms set out in:

 

  •   this Letter, including the Conditions Precedent Schedule, and the Facility
Schedule attached;

 

  •   the Relationship Terms of Business;

 

  •   the Facility Terms for Guarantee Line;

 

  •   the HSBC General Conditions, and

 

  •   the HSBC Corporate Banking fees and charges guide

which read together, comprise the Offer, and when accepted by the Customer will
comprise our agreement.

Some terms used in this Letter are defined in the General Conditions or the
Facility Terms.

This Offer is available for acceptance until 31st August 2016 by signing this
Letter and returning it to HSBC. If the Customer does not make a Drawing under a
Facility within 3 months of acceptance of this Offer then the relevant Facility
will be deemed to have been cancelled.

 

2



--------------------------------------------------------------------------------

Notices

The Customer is required to send all Notices to the following addresses:

 

  •   Corporate Banking Credit Operations

Level 32

580 George Street

SYDNEY NSW 2000

 

Yours faithfully     HSBC Bank Australia Limited    

/s/ Alan Roberts

   

/s/ Saurabh Bhatnagar

Alan Roberts     Saurabh Bhatnagar NSW ISB Team Head     State Manager Lending
Office: Sydney Branch    

 

3



--------------------------------------------------------------------------------

Acceptance of Offer by Customer

Written Certificate of Acceptance

The GEO Group Inc accept(s) the offer contained in this Offer and acknowledge(s)
receipt of the:

 

  •   Relationship Terms of Business (HSBCCMB014(R01) 05/14);

 

  •   Facility Terms for Guarantee Line (HSBC052B (R5) 02/14);

 

  •   HSBC Corporate Banking fees and charges guide (HBAA712CBA (R25) 05/15) and

 

  •   HSBC General Conditions (HBAA737CBA (R6) 06/14)).

Acknowledgement of Exchange of Information

By signing this Offer, the Customer consents to HSBC collecting, using and
retaining and disclosing information in the manner set out in the Relationship
Terms of Business or Schedule 3 of the General Conditions (as applicable). This
includes HSBC disclosing information about the Customer to other members of the
HSBC Group, not limited to subsidiaries, associates, and related bodies
corporate of HSBC.

Consent

By executing this Offer, the Customer consents to HSBC, other members of the
HSBC Group and their agents contacting it via electronic messages (for example,
email, SMS and other forms of messaging), for various purposes including
offering to supply goods or services supplied by HSBC, members of the HSBC group
or any third party, advertising or promoting such goods or services, or general
marketing, advertising or promotion purposes. In the event that the Customer
does not wish to provide its consent, please tick the “no” box below.

¨  No

 

Dated: 8-18-16 Executed by The GEO Group Inc.

/s/ Shayn March

VP & Treasurer The GEO Group, Inc.

 

4



--------------------------------------------------------------------------------

Conditions Precedent Schedule

The following must be provided to HSBC before any Facility will be made
available to you:

 

1. (Verification Certificates) Verification certificates in a form acceptable to
HSBC.

 

2. (Trust Deeds) If a Transaction Party is a trustee of any Trust a certified
copy of the relevant trust deed and any variation of that deed, or if required
by HSBC, an acknowledgment by the trustee that no alterations have been made to
those documents between the date on which they were furnished to HSBC and the
date of the declaration.

 

3. (Transaction Documents) Duly executed counterparts of each Transaction
Document.

 

4. (Stamping) Evidence that all Transaction Documents have been duly stamped or
if HSBC in its sole discretion does not require stamping at that time, payment
by the Customer of the estimated funds for payment of stamp duty by the Customer
to HSBC.

 

5. (Fees, charges and expenses):

 

  (a) Evidence that all fees, if any, payable by the Customer to HSBC on or
before the first Drawdown Date have been paid (or will be paid simultaneously
with the first Drawing); and

 

  (b) Payment on account of HSBC’s costs (such as valuation and legal costs if
any) and disbursements in respect of the Transaction Documents and all other
charges and expenses as advised by HSBC.

 

6. (Legal Opinions) If required by HSBC, legal opinions or certificates (in a
form acceptable to HSBC) from HSBC’s solicitors confirming the validity and
enforceability of the Transaction Documents.

OR

(Certificate of Legal Validity) a duly executed copy of Certificate of Legal
Validity in a form acceptable to HSBC.

 

7. (Other Information) Such other documentation or information as HSBC may
reasonably require in connection with the agreement.

 

5



--------------------------------------------------------------------------------

Facility Schedule

Guarantee Line

 

Customer   :      The GEO Group Inc Currency   :      Any currency acceptable to
HSBC. Facility Limit   :      AUD100,000,000.00 On Demand Facility   :      This
Facility is an On Demand Facility. Maturity Date   :      The date on which HSBC
requires repayment of the Amount Owing.

The Facility Terms for Guarantee Line also apply to this Facility.

Facilities under the Guarantee Line are subject to fees as stated in the
relevant facility schedule and other fees and charges as specified in the HSBC
Corporate Banking fees and charges guide.

With the following Sub-Facilities:

Bank Guarantee/Standby Sub-Facility

 

Sub-Limit   :      AUD100,000,000.00. Purpose   :      To issue
Guarantees/Standbys as requested by the Customer. Face Value   :      A minimum
amount of $50,000,000.00. Expiry Date of        Guarantees/Standbys   :     
Guarantees/Standbys issued under this Sub-Facility cannot have a tenor which
exceeds 12 months        (Guarantee Fees) The Customer must pay 1.17% per annum
on the maximum liability of HSBC under each Guarantee/Standby. This fee is
payable Quarterly in arrears and calculated for each Guarantee/Standby from the
Issue Date of that Guarantee. This fee is not refundable.       
(Issuance/Amendment Fee) An issuance fee of $250 for each Guarantee/Standby
issued by HSBC, payable on the Issue Date of the Guarantee/Standby and an
amendment fee of $250 on each amendment of a Guarantee/Standby.

 

6



--------------------------------------------------------------------------------

Annexure A

HSBC General Conditions

 

7



--------------------------------------------------------------------------------

 

HSBC General Conditions

 

Annexure A to the Guarantee Facility for The GEO Group Inc.

 

pursuant to Letter of Offer dated 18th August 2016

   LOGO [g247455ex101b.jpg]



--------------------------------------------------------------------------------

© Copyright HSBC Bank Australia Limited ABN 48 006 434 162. June 2014. ALL
RIGHTS RESERVED.

No part of this publication may be reproduced, stored in a retrieval system, or
transmitted, on any form or by any means, electronic, mechanical, photocopying,
recording, or otherwise, without the prior written permission of HSBC Bank
Australia Limited.

 



--------------------------------------------------------------------------------

Contents

 

1.

  

Definitions and Interpretation

     3   

2.

  

Facilities / Drawings

     10   

3.

  

Interest on Advances

     11   

4.

  

Interest On Overdue Amounts

     12   

5.

  

Repayment and prepayment

     12   

6.

  

Payments

     13   

7.

  

Review of Facility

     14   

8.

  

Increased costs/illegality

     14   

9.

  

Representations and warranties

     15   

10.

  

Undertakings

     15   

11.

  

Default Events

     15   

12.

  

Fees and charges

     15   

13.

  

Indemnities

     16   

14.

  

Expenses

     17   

15.

  

GST

     17   

16.

  

Assignments and transfers

     18   

17.

  

Notices

     18   

18.

  

Set off

     19   

19.

  

Additional Terms

     19   

20.

  

Miscellaneous

     19   

Schedule 1

     30   

Schedule 2

     34   

 



--------------------------------------------------------------------------------

This page has been left blank intentionally

 



--------------------------------------------------------------------------------

1. Definitions and Interpretation

 

1.1 Definitions

Unless the context otherwise requires, words and expressions used in the
agreement have the meaning assigned to them in:

 

  (i) the Letter;

 

  (ii) the Facility Terms in respect of the Facilities covered by the relevant
Facility Terms;

 

  (iii) these General Conditions; and

 

  (iv) the Relationship Terms of Business.

Accounting Standards means the Generally Accepted Accounting Principles (GAAP).

Accounts means:

 

  (a) for a corporation:

 

  (i) its profit and loss report and statement of cash flows for a particular
period;

 

  (ii) its balance sheet as at the end of a period; and

 

  (iii) all disclosures, reports and notes required to be included or attached
to or intended to be read with any of those financial statements, and

all directors’ declarations about those financial statements; and

 

  (b) for a person who is not a corporation, such accounts as are requested by
HSBC from time to time.

Additional Terms means the terms set out in Schedule 2.

Advance means each cash advance drawn down or made available under a Facility.

Agreement means the Offer, as accepted by the Customer.

Alternative Currency means any currency other than AUD in which Drawings are
available to or have been made by the Customer.

Amount Owing means all moneys that each Transaction Party (whether alone or with
another person) is, or at any time may become, actually or contingently liable
to pay to or for the account of HSBC or The Hongkong and Shanghai Banking
Corporation Limited (whether alone or with another person or whether as agent)
for any reason and whether or not it is contemplated at the date of the
agreement.

It includes, without limitation, money by way of principal, interest, fees,
costs, guarantees, indemnities, charges, duties or expenses or payment of
liquidated or unliquidated damages for which a Transaction Party is or at any
time may become so liable under or in connection with a Transaction Document, as
a result of a breach of or default under or in connection with a Transaction
Document or as a result of an assignment to HSBC.

Where a Transaction Party would have been liable but for its Insolvency, it will
be taken still to be liable.

 



--------------------------------------------------------------------------------

AUD Equivalent in respect of an amount in an Alternative Currency on any date,
means the amount of AUD required for the purchase of that Alternative Currency
on that date. The amount of AUD so required will be determined by applying the
foreign exchange rate as specified by HSBC in respect of the relevant Facility,
or if none is specified, HSBC’s spot rate of exchange as at 11.00 am on that
date.

Authorisation includes any consent, authorisation, registration, filing,
lodgement, agreement, notarisation, certificate, permission, licence, approval,
authority or exemption from, by or with any person including a Government
Agency.

Authorised Person means, in respect of:

 

  (a) a Transaction Party, any of its director or company secretary, or any
person from time to time nominated by a Transaction Party by written notice to
HSBC, to be an authorised person to sign notices or documents in connection with
any of the Transaction Documents; and

 

  (b) HSBC, any person whose title or office includes the words Head of,
Director, Manager or Company Secretary or cognate expressions or HSBC’s lawyers
or any person from time to time nominated as an Authorised Person by HSBC.

Availability Period means in relation to each Facility, the period commencing on
the Commencement Date and ending on the Maturity Date for that Facility.

Banking Day means for the purposes of determining LIBOR or SIBOR a day,
excluding Saturday or Sunday, on which banks and HSBC are open for business in
London or Singapore, as the case may be, and on which dealings are carried on in
the London interbank market or Singapore interbank market, as the case may be.

Base Rate for a Facility means the rate specified as the base rate for that
Facility in the relevant Facility Schedule.

BBR means, for any period in which interest is payable, the rate quoted by HSBC
as that at which it would purchase Bills accepted by itself with an aggregate
face value comparable to the relevant amount and with a period comparable to the
relevant period, at or about 10:00am (Sydney time) on the date of commencement
of such period.

BBSY means the rate determined by HSBC at or about 10:10am on the first day of
the relevant period and for the amount and period closest to the relevant amount
and relevant period to be:

 

  (a) the average bid rate quoted on the page designated as “BBSY” on the
Reuters Monitor Money Rates Services or another page that replaces the “BBSY”
page on that system to display average bid rates for Bills accepted by a bank,
rounded up, if necessary, to the nearest 4 decimal places; or

 

  (b) if:

 

  (i) the page designated as “BBSY” (or another page that replaces the “BBSY”
page) is not available for any reason; or

 

  (ii) the basis on which the rate quoted on that page is changed and, in the
opinion of HSBC, that rate no longer reflects its cost of funding to the same
extent as it did at the date of the agreement,

the average of the buying rates for Bills accepted by a bank quoted by 3 banks
selected by HSBC, rounded up, if necessary, to the nearest 4 decimal places.

If BBSY cannot be determined under paragraphs (a) or (b), then BBSY will mean
the rate (expressed as a percentage per annum) determined by HSBC in good faith
to be the appropriate rate and for this purpose HSBC may have regard to
comparable indices then available in any market HSBC considers appropriate.

Bill has the meaning in the Bills of Exchange Act 1909 (Cth).

 



--------------------------------------------------------------------------------

BLR means the base lending rate of HSBC determined by reference to external
rates, and:

 

(a) in the case of AUD, as established and quoted from time to time by HSBC in
national daily newspapers or financial papers; and

 

(b) in the case of funds in any Alternative Currency, as established and quoted
from time to time by HSBC upon request.

Business Day means a day, other than Saturday or Sunday, on which banks are open
for banking business in Sydney and in the state or territory in which the
Lending Office is located.

Cancellation Rights means the rights of HSBC to:

 

(a) cancel any Facility or any unutilised part of any Facility, and terminate
HSBC’s obligations under it (but without prejudice to the Customer’s obligations
with respect to any part of the Facility that has been utilised);

 

(b) demand repayment and payment of all or any part of the Amount Owing
(including, without limitation, amounts that are contingently owing), in which
case that amount will immediately become due and payable by the Customer to
HSBC;

 

(c) enforce any or all of the Security; and

 

(d) convert into AUD on HSBC’s usual terms any part of the Amount Owing that is
in an Alternative Currency.

Claim means any claim, cost (including legal costs on a solicitor and client
basis), damages, debt, expense, Tax, liability, loss (including any exchange
loss), obligation, allegation, suit, action, demand, cause of action, proceeding
or judgment of any kind however calculated or caused, and whether direct or
indirect, consequential, incidental or economic.

Combined Limit means the limit specified in the Letter to be a combined limit.

Commencement Date in respect of a Facility means the date by which all
Conditions Precedent have been satisfied (or waived by HSBC).

Conditions Precedent means the conditions precedent specified in the agreement
as set out in the Conditions Precedent Schedule of the Letter or other parts of
the agreement.

Controller has the same meaning as “controller” in the Corporations Act.

Corporations Act means the Corporations Act 2001 and any legislation amending or
replacing legislation.

Default Event means any event or circumstance described in Schedule 2 and all
events and circumstances specified in the Transaction Documents to be a Default
Event.

Default Margin means 2% per annum.

Drawdown Date means the date on which any Drawing has been made or requested to
be made under any Facility.

Drawdown Notice means in respect of Guarantee Line and Sub-Facility, a Guarantee
Application or notice under clause 2.5 in the form required by HSBC from time to
time.

Drawing means each utilisation of a Facility.

Electronic Channel is defined in the Facility terms for Guarantee Line.

Facility or Facilities means the facility or facilities offered to and accepted
by the Customer pursuant to the Letter and includes any Sub-Facilities.

Facility Limit for a Facility means the facility limit specified in the Letter
for that Facility as may be reduced or varied from time to time in accordance
with the agreement.

 



--------------------------------------------------------------------------------

Facility Schedule means the schedule to the Letter that sets out terms specific
to a Facility.

Facility Terms or Terms means the additional terms and conditions (if any)
applicable to certain Facilities, as specified in the Facility Schedule and
attached to the Letter, and constituting part of the agreement.

Financial Indebtedness means any indebtedness, present or future, actual or
contingent in respect of any financial accommodation whatsoever.

Government Agency means any government or any governmental, semi-governmental,
administrative, fiscal, judicial body, department, commission, authority,
tribunal agency or entity in any state, country or other jurisdiction including
any self-regulatory organisation established under statute or any stock
exchange.

Group means the Customer and those corporations, if any, specified in the
Letter.

Group Limit means the limit specified in the Letter to be the Group Limit.

GST has the meaning given in the A New Tax System (Goods and Services Tax) Act
1999.

Guarantee means any guarantee, indemnity, letter of credit, performance bond,
legally binding letter of comfort or suretyship, including any Guarantee
referred to in the Facility Terms for Guarantee Lines.

Guarantee Application is defined in the Facility terms for Guarantee Line.

HSBC Foreign Currency Reference Rate means, in respect of any period, the rate
quoted by HSBC as its cost of providing funds in the currency of the relevant
Drawing and for a period comparable to the relevant period, in such interbank
market or by such other means as HSBC may at its discretion select, at or about
the normal time for seeking quotes for such funds 2 business days prior to the
commencement of such period.

HSBC General Banking Guide means either Part B of the “Corporate Banking
Financial Services Guide”.

HSBC Group means HSBC Holdings plc and its subsidiaries and affiliates.

Income Tax means Tax (other than tax deducted or withheld from any payment)
imposed on the net income, profits or gains of the Customer or the Group.

Insolvency includes insolvency, provisional liquidation, administration,
receivership, compromise, arrangement, amalgamation, official management,
reconstruction, winding up, dissolution, assignment for the benefit of
creditors, arrangement or compromise with creditors, bankruptcy or death.

Insolvency Event means the happening of any of these events to a person:

 

(a) an application is made to a court (unless the application is withdrawn,
struck out or dismissed within 7 days of it being made), a meeting is convened,
a resolution is passed, a notice is issued, or any step is taken, for that
person to be wound up or dissolved, or for a liquidator or a provisional
liquidator to be appointed;

 

(b) a resolution is passed or a decision taken to appoint an administrator or
Controller in respect of any of the person’s assets or the appointment is made;

 

(c) the person enters into, or resolves to enter into, an arrangement or
composition with, or assignment for the benefit of, all or any of that person’s
creditors;

 

(d) the person is, states that it is, or is presumed under any applicable law to
be, insolvent;

 

(e) the person becomes an insolvent under administration as defined in section 9
of the Corporations Act or action is taken that could result in that event;

 

(f) as a result of the operation of section 459F(1) of the Corporations Act, the
person is taken to have failed to comply with a statutory demand;

 

(g) anything having a substantially similar effect to any of the events
specified above happens under the law of any jurisdiction to the person;

 



--------------------------------------------------------------------------------

or if the person is a natural person:

 

(h) the person has a bankruptcy notice issued against the person or a receiver
or a trustee for creditors or in bankruptcy is appointed to any of the person’s
property or a garnishee notice is given concerning any money that the person is
said to be owed or the person proposes or enters into an arrangement or
composition with, or an assignment for the benefit of, any of the person’s
creditors or the person proposes or effects a moratorium involving any of the
person’s creditors;

 

(i) the person stops, suspends, or threatens to stop or suspend payment of all
or a class of the person’s debts or the conduct of all or a substantial part of
the person’s business;

 

(j) the person is unable to pay all of the person’s debts as they fall due or is
presumed to be insolvent under any applicable law;

 

(k) the person dies, is imprisoned or becomes incapable of managing their own
affairs; or

 

(l) anything having a substantially similar effect to any of the events
specified above happens under the law of any jurisdiction to the person.

Interest Payment Date means the date specified in the Facility Schedule or
otherwise in the agreement as the date on which interest is payable by the
Customer.

Interest Period in respect of a Facility means the period selected in a Drawdown
Notice and which complies with the requirements of the agreement.

Lending Office means the office from which HSBC issues the Offer to the
Customer.

Letter means the letter that HSBC issued to the Customer entitled “Letter of
Offer”.

Margin in respect of each Facility means the rate specified as such in the
Facility Schedule.

Material Adverse Effect means a material adverse effect on the:

 

(a) ability of a Transaction Party to perform its obligations under a
Transaction Document;

 

(b) financial condition or business of a Transaction Party;

 

(c) ability of HSBC to exercise its rights under a Transaction Document; or

 

(d) attachment, enforceability, perfection, priority or value of any Security.

Maturity Date for a Facility means the date specified as such in the Facility
Schedule or such other date agreed in writing by HSBC.

Maximum Exposure for a Facility (if any) means the maximum exposure for
Alternative Currency Drawings specified for that Facility in the Facility
Schedule.

Obligations means any obligations, actual or contingent, of HSBC under a
Facility or instrument issued under or in connection with a Facility.

Overdraft Account means a deposit account held by a Customer with HSBC,
nominated by HSBC from time to time as the account supporting an Overdraft
Facility.

Overdraft Terms and Conditions means, any of HSBC’s Terms and Conditions for
Deposit Accounts (as amended from time to time), provided to the Customer in
connection with the operation of the Overdraft Account.

 



--------------------------------------------------------------------------------

Permitted Financial Indebtedness means any Financial Indebtedness:

 

(a) incurred with the prior written consent of HSBC;

 

(b) incurred under any Transaction Document; or

 

(c) due to a Related Corporation of the Transaction Party that is also a
Security Provider.

Potential Default Event means any event or circumstance that with the giving of
notice or passage of time or both would become a Default Event.

Principal Outstanding means the aggregate principal amount of all outstanding
Advances and Obligations at any time (even if those Obligations are contingent).

Purpose means, in respect of each Facility, the purpose specified in the
Facility Schedule.

Quarter means, unless otherwise specified in the agreement, each period of 3
months ending on 31 March, 30 June, 30 September and 31 December in each year
and “Quarterly” has a like meaning.

Reference Banks means the principal London office in the case of LIBOR, or
Singapore Office, in the case of SIBOR, of 3 banks selected by HSBC.

Related Corporation has the meaning given to “related body corporate” in the
Corporations Act.

Relationship Terms of Business means the relationship Terms of Business (as
amended from time to time) provided by HSBC to the customer prior to or on or
about the date agreement.

Scheduled Repayment means any repayment of principal specified in the Facility
Schedule.

Security or Securities means any Security Interest, Guarantee or other document
or agreement at any time created or entered into as security for any Amount
Owing, including without limitation the Security specified in the Letter.

Security Interest means:

 

(a) any mortgage, pledge, lien or charge; and

 

(b) any other interest or arrangement of any kind that in substance secures the
payment of money or the performance of an obligation, or that gives a creditor
priority over unsecured creditors in relation to any property.

Security Provider means a person who grants a Security in favour of HSBC other
than the Customer.

Selected Currency means Pounds Sterling, New Zealand Dollars, Hong Kong Dollars
and Singapore Dollars.

Sub-Facility means a Facility offered to a Customer in the Letter as a
Sub-Facility.

Sub-Limit means in respect of a Sub-Facility, the amount specified in the Letter
as the Sub-Limit for that Sub-Facility, as may be reduced or varied from time to
time in accordance with the agreement.

Tax or Taxation includes GST, stamp duty or any tax, levy, impost, deduction,
charge, rate, duty, compulsory loan or withholding which is levied or imposed by
a Government Agency, and any related interest, penalty, charge, fee or other
amount but does not include tax on the overall net income of HSBC.

Transaction Document means:

 

  (a) the agreement;

 

  (b) the Securities (if any);

 

  (c) any agreement relating to the priority of any Security;

 



--------------------------------------------------------------------------------

  (d) any document relating to or arising in connection with any Facility or
Security;

 

  (e) any instrument issued by HSBC under a Facility from time to time;

 

  (f) any document or agreement entered into or provided under or in connection
with, or for the purpose of amending, substituting or novating, any of the
above; and

 

  (g) any other document that HSBC and the Customer agree is a Transaction
Document.

Transaction Party means the Customer and any Security Provider.

Undrawn Commitment means, at any time in respect of any Facility or
Sub-Facility, the Facility Limit or Sub-Limit as the case may be less the
Principal Outstanding under that Facility or Sub-Facility.

 

1.3 Interpretation

 

  (a) A reference to the agreement (or any part thereof) or another instrument
or document includes any variation, supplement, novation or replacement of any
of them.

 

  (b) A reference to a law includes a law that amends or replaces it, and
regulations and other enactments under it.

 

  (c) The singular includes the plural and vice versa.

 

  (d) References to a person includes a partnership, body corporate, an
unincorporated association or an authority and include that person’s executors,
administrators, successors, substitutes (including, without limitation, persons
taking by novation) and assigns.

 

  (e) A reference to any thing (including, without limitation, any amount) is a
reference to the whole and each part of it.

 

  (f) Where 2 or more persons comprise the Customer:

 

  (i) a reference to the Customer includes any one or more of those persons if
the context so permits; and

 

  (ii) the obligations on the part of the Customer bind them jointly and
severally.

 

  (g) Every person described as a Customer who accepts the Offer will be bound
even if any other person described as the Customer does not accept the Offer.

 

  (h) Amounts and obligations will still be taken to be owed and HSBC’s rights
and powers will be enforceable:

 

  (i) even if a Transaction Party becomes legally incapacitated (as far as the
law allows); or

 

  (ii) despite any moratorium.

 

  (i) Time is of the essence in the agreement.

 

1.4 Inconsistency

In the event of any inconsistency between the terms of the various components of
the agreement or between the agreement and a Security, then the following order
of priority will prevail:

 

  (a) the Letter;

 

  (b) the Facility Terms (in respect of any relevant Facility);

 

  (c) the Relationship Terms of Business;

 

  (d) these General Conditions; and

 

  (e) a Security.

For the purposes of the agreement an “inconsistency” will not exist if the term
of one document relating to a particular topic is more comprehensive than a term
of another document relating to that topic. In that case the more comprehensive
term will be applied.

 



--------------------------------------------------------------------------------

2. Facilities / Drawings

 

2.1 Availability of Facilities

Subject to the terms of the agreement, HSBC agrees to make available to the
Customer during the Availability Period the Facilities specified in the Letter.

 

2.2 Limits

 

  (a) The Customer will not be entitled to give a Drawdown Notice for a Drawing
and HSBC will have no obligation to comply with any request contained in a
Drawdown Notice for a Drawing if the Drawing would result in the Principal
Outstanding:

 

  (i) for a Sub-Facility exceeding its Sub-Limit;

 

  (ii) for all Sub-Facilities exceeding the Facility Limit for the Facility
under which the Sub-Facilities are offered;

 

  (iii) for a Facility exceeding its Facility Limit;

 

  (iv) under all Facilities that are part of a Combined Limit, exceeding the
Combined Limit; or

 

  (v) under all Facilities that are part of a Group Limit exceeding the Group
Limit.

 

  (b) Subject to clause 2.2(a), if the Offer provides a Group Limit to the
Customer (or certain Customers) then all Facilities provided under the Group
Limit are interchangeable under that Group Limit by the relevant Customers.

 

  (c) Subject to clause 2.2(a), if the Offer provides a Combined Limit to the
Customer (or certain Customers) then all Facilities provided under the Combined
Limit are interchangeable under that Combined Limit by the relevant Customers.
The Principal Outstanding under each particular Facility offered under a
Combined Limit can be drawn up to the lesser of the Facility Limit for that
particular Facility and the Combined Limit.

 

  (d) Subject to clause 2.2(a), if the Offer provides a Facility Limit and that
Facility has a Sub-Facility with a Sub-Facility Limit then all the
Sub-Facilities provided under the relevant Facility Limit are interchangeable
under that Facility Limit by the relevant Customers. The Principal Outstanding
under each particular Sub-Facility offered under that Facility Limit can be
drawn up to the lesser of the Sub-Facility Limit for that particular
Sub-Facility and the relevant Facility Limit.

 

  (e) The Facilities are interchangeable amongst the entities named in the
Letter as the entities that may utilise that Facility.

 

2.3 Maximum Exposure

Where a Facility is made available in an Alternative Currency and the Facility
Limit or Sub-Limit for that Facility is expressed as an Australian Dollar amount
and a Maximum Exposure is specified for that Facility, then the Customer
undertakes to ensure that at all times the AUD Equivalent of the Principal
Outstanding for that Facility is equal to or less than the relevant Maximum
Exposure.

 

2.4 Purpose

The Customer must only use each Facility for its Purpose or for such other
purposes as may be agreed in writing from time to time between the Customer and
HSBC.

 

2.5 Drawings

 

  (a) Whenever the Customer wishes to make a Drawing, other than under an
Overdraft Facility (where drawings are covered in the Overdraft Terms and
Conditions), it must give to HSBC an irrevocable Drawdown Notice. Each Drawdown
Notice must be in legible writing, substantially in the form required by HSBC
from time to time and be signed by an Authorised Person of the Customer, except
for a Guarantee Application which must be provided and authenticated
electronically through an Electronic Channel.

 



--------------------------------------------------------------------------------

  (b) The Customer may only make a Drawing if:

 

  (i) HSBC has received a Drawdown Notice that satisfies the requirements of
clause 2.5(a) in a time frame prior to the Drawdown Date acceptable to HSBC;

 

  (ii) as at the date of the Drawdown Notice and the Drawdown Date:

 

  (A) all representations and warranties made by the Transaction Party in, or in
connection with, a Transaction Document are true and not misleading, by omission
or in any other way; and

 

  (B) no Default Event or Potential Default Event has occurred that has not been
remedied or waived or would result from the Drawing; and

 

  (iii) the Drawing complies with the agreement.

 

  (c) A Drawdown Notice, once given, is irrevocable.

 

2.6 Amalgamation

If the Customer draws multiple Advances or Bills in respect of a Facility, HSBC
may on the last day of any Interest Period or on the maturity date of any Bill
amalgamate all outstanding Advances or Bills into one single tranche.

 

3. Interest on Advances

 

3.1 Interest

 

  (a) The Customer must pay interest to HSBC on each Advance (including Advances
under an Overdraft Facility):

 

  (i) at the rate determined by HSBC to be the sum of the Base Rate and the
Margin or, where applicable, at the rate determined in accordance with clause 4;
and

 

  (ii) in advance or arrears (as specified in the Facility Schedule or, where
applicable, pursuant to clause 4) on each Interest Payment Date.

 

  (b) Interest under this clause:

 

  (i) accrues from day to day, and for Facilities where the relevant Base Rate
is any rate other than BLR, during an Interest Period; and

 

  (ii) is calculated on the basis of the actual number of days elapsed
(including the first day but excluding the last) and for Facilities where the
relevant Base Rate is any rate other than BLR, in the case of:

 

  (A) an Advance in A$ or Selected Currency, a 365 day year; and

 

  (B) an Advance in an Alternative Currency other than a Selected Currency, a
360 day year.

 

3.2 Selection

 

  (a) Subject to this clause and clause 3.3:

 

  (i) the length of the first Interest Period is the period selected by the
Customer in the Drawdown Notice; and

 

  (ii) the length of each subsequent Interest Period is the period selected by
the Customer by notice, which must be received by HSBC not later than 11:00am 2
Business Days before the start of the relevant Interest Period (or a later time
agreed by HSBC).

 

  (b) The Interest Period selected must:

 

  (i) not exceed the period specified in the Facility Schedule (if any); and

 

  (ii) only be a period of either 90, 120 or 180 days or any other period that
HSBC agrees.

 

  (c) If the Customer does not select an Interest Period in the Drawdown Notice
for an Advance, or selects an Interest Period that does not comply with this
clause or clause 3.3, the Customer is considered to have selected an Interest
Period of 90 days or any other period selected by HSBC.

 



--------------------------------------------------------------------------------

3.3 Interest Periods

 

  (a) The Interest Period for an Advance starts on the Drawdown Date for that
Advance or the rollover date for that Advance.

 

  (b) An Interest Period that would otherwise end on a day that is not a
Business Day instead ends on the following Business Day.

 

  (c) No Interest Period may end after the Maturity Date. An Interest Period
that would otherwise end after the Maturity Date instead ends on the Maturity
Date.

 

4. Interest On Overdue Amounts

 

4.1 Accrual

Interest accrues on each unpaid amount that is due and payable by a Transaction
Party under or in respect of any Transaction Document (including interest
payable under this clause) at the Default Margin plus the rate applicable to the
amount immediately before the due date:

 

  (a) on a daily basis up to the date of actual payment from (and including) the
due date or, in the case of an amount payable by way of reimbursement or
indemnity, the date of disbursement or loss, if earlier; and

 

  (b) both before and after judgment (as a separate and independent obligation),
and is payable on demand.

 

4.2 Capitalisation of Interest

Interest on unpaid amounts (that are due and payable) may be capitalised at
intervals determined in the absolute discretion of HSBC.

 

5. Repayment and prepayment

 

5.1 Repayment

 

  (a) The Customer must make all Scheduled Repayments in the amounts and on the
dates specified in the Facility Schedule.

 

  (b) The Customer must pay to HSBC such amounts as are necessary to ensure that
the:

 

  (i) Principal Outstanding at any time does not exceed the Group Limit,
Combined Limit, Facility Limit or Sub-Limit (as the case may be); and

 

  (ii) AUD Equivalent of the Principal Outstanding at any time does not exceed
the AUD Facility Limit, AUD Combined Limit or, if specified, the Maximum
Exposure.

 

  (c) The Customer must repay each Advance under a Facility as specified in the
Facility Schedule.

 

  (d) The Customer must repay in full the Amount Owing relating to a Facility on
the relevant Maturity Date.

 

  (e) Any repayment or prepayment may not be reborrowed and reduces the relevant
Facility Limit or Sub-Limit (as the case may be) unless otherwise specified in
the Facility Schedule.

 

5.2 Prepayment

The Customer may:

 

  (a) on the last day of an Interest Period, on giving not less than 3 Business
Days prior notice to HSBC specifying the proposed prepayment date and the amount
of the proposed prepayment that must, in the case of a partial payment, be at
least the amount specified in the Facility Schedule, or such other amount agreed
to by HSBC; and

 

  (b) subject to clause 16, without premium or penalty,

 



--------------------------------------------------------------------------------

prepay all or part of any Drawing, as the case may be, in accordance with the
notice given to HSBC and pay interest on that prepaid Drawing or part of it, as
the case may be, up to that date. Any prepayment notice given under this clause
is irrevocable.

 

5.3 Cancellation

The Customer may cancel the whole or any part of the Undrawn Commitment of a
Facility at any time by written notice to HSBC, and on doing so, the relevant
Facility Limit will reduce accordingly.

 

6. Payments

 

6.1 Manner

The Customer must make all payments under the agreement in immediately available
funds in the currency in which those funds were drawn, to the relevant account
specified by HSBC from time to time, by 11:00am (Sydney time) on the due date or
if no date is specified, on demand.

 

6.2 No deductions

 

  (a) All payments to be made under the agreement must be made without:

 

  (i) set off or counterclaim; and

 

  (ii) deduction or withholding except for Taxes where required by law.

 

  (b) If the Customer is required by law to make any deduction or withholding of
Tax from any payments, then the Customer must:

 

  (i) advise HSBC in writing of this requirement before the date the deduction
or withholding is required to be made;

 

  (ii) pay such additional amount (as necessary) to HSBC in order that the
actual amount received by HSBC after deduction or withholding (and after payment
of any relevant Taxes) equals the amount that would have been received if such
deduction or withholding were not required or made;

 

  (iii) pay the amount of Tax deducted or withheld to the Government Agency on a
timely basis; and

 

  (iv) promptly provide to HSBC official receipts or other documentation
acceptable to HSBC evidencing the payment of any such amount withheld or
deducted to the relevant Government Agency.

 

6.3 Payment to be made on Business Day

Whenever any payment becomes due in respect of the agreement on a day that is
not a Business Day the due date will be the next Business Day unless that day
falls after the relevant Maturity Date, in which case the due date will be the
previous Business Day.

 

6.4 Appropriation where insufficient moneys available

Where amounts received by HSBC are not sufficient to make all the payments
required, those amounts will be appropriated as between principal, interest
(including capitalised interest) and other amounts as HSBC determines in its
absolute discretion.

 

6.5 Cash cover

 

  (a) Any amount paid to or held by HSBC in respect of a contingent liability
under or in connection with any amount that is contingently owing by the
Customer, will be held by HSBC by way of cash cover for such contingent
liabilities in a suspense account.

 

  (b) All such amounts will accrue and be credited interest at a rate and in the
manner determined by HSBC from time to time.

 

  (c) Without limiting any other provision of the agreement, HSBC may at any
time apply those amounts held (including interest accrued) in payment of any
moneys then payable by the Customer to HSBC.

 



--------------------------------------------------------------------------------

7. Review of Facility

 

7.1 Annual review

Without prejudice to HSBC’s rights under the agreement, HSBC may, with or
without notification to the Customer, review each Facility at any time and at
least once every calendar year.

 

7.2 Change in credit risk

In respect to Term Facilities only, if HSBC determines at any time that there
has been or will be a change in its credit risk, HSBC may change the terms of
the Facilities or exercise any of its Cancellation Rights.

 

7.3 Notice

HSBC must give the Customer at least 30 days written notice of any change to the
terms of a Facility or to the exercise of its Cancellation Rights pursuant to
clause 7.2. If the Customer does not accept the changes to the terms, it must
notify HSBC within 14 days of receipt of the notice from HSBC, following which
HSBC will be entitled to exercise its Cancellation Rights immediately.

 

7.4 Limitation

Nothing in this clause limits HSBC’s rights to cancel a Facility or to require
repayment of the Amount Owing if it were otherwise entitled to do so under the
agreement.

 

8. Increased costs/illegality

 

8.1 Increased costs

This clause applies if:

 

  (a) after the date of the agreement, a change in:

 

  (i) a government requirement or a new government requirement;

 

  (ii) a tax or a new tax; or

 

  (iii) the interpretation of a government requirement or a tax,

affects facilities of the kind contemplated in the agreement; and

 

  (b) it, in HSBC’s opinion, directly or indirectly:

 

  (i) increases the cost to HSBC or any of its holding companies of providing or
maintaining the Facilities or of providing funds under them; or

 

  (ii) reduces the effective rate of return to HSBC or any of its holding
companies (whether on capital, assets, deposits or otherwise) on the Facilities.

 

8.2 Payment

The Customer agrees to pay to HSBC, on demand, the amount calculated by HSBC
necessary to compensate HSBC or any of its holding companies for the increase in
cost or reduction in rate referred to in clause 8.1. The amount payable will be
calculated by HSBC from the day it first incurred the cost or suffered the
reduction.

 



--------------------------------------------------------------------------------

8.3 Illegality

If HSBC gives the Customer written notice that, in its opinion it has become
illegal in a jurisdiction or otherwise impracticable for HSBC to continue to
make a Facility available, HSBC’s obligations in relation to the Facility will
terminate. The Customer must pay the Amount Owing to HSBC in full on the date
specified in the notice.

 

9. Representations and warranties

 

9.1 Representations and warranties by Customer

The Customer makes the declarations set out in Schedule 1 “Representations and
Warranties” in respect of itself and each Transaction Party. The Customer
acknowledges that HSBC relies on these declarations in entering into the
Transaction Documents.

 

9.2 Repetition

The representations and warranties contained in Schedule 1 will be deemed to be
repeated on an annual basis during the period the Amount Owing remains
outstanding or contingently outstanding and on the issue of each Drawdown
Notice. The Customer must notify HSBC if at any time these declarations cease to
be correct.

 

10. Undertakings

Unless HSBC otherwise agrees in writing, the Customer undertakes that it will
comply with the undertakings contained in Schedule 1 “Undertakings”.

 

11. Default Events

Each of the events or circumstances contained in Schedule 1 “Default Events” are
Default Events and apply to all Facilities.

 

12. Fees and charges

 

12.1 Fees and charges

HSBC may debit any of the Customer’s accounts with HSBC for the relevant amount
of fees and charges payable or may invoice the Customer requesting payment.

In respect to fees for a Facility, unless otherwise stated, these fees accrue
from the date of the agreement at the rate specified in the Facility Schedule,
and are non-refundable and non-rebateable. The fees are calculated on the actual
number of days elapsed against a year of 365 days for AUD and Selected
Currencies and 360 days for Alternative Currencies (other than Selected
Currencies) and payable as specified in the Facility Schedule.

 

12.2 Variation of fees and charges

 

  (a) HSBC may do any of the following:

 

  (i) vary any fees and charges;

 

  (ii) introduce new fees and charges; and

 

  (iii) vary the frequency or time for payment of fees and charges.

 

  (b) HSBC may do any of the above by:

 

  (i) a reasonable prior notice in writing to the Customer; or

 

  (ii) advertising the change in a major national newspaper,

 



--------------------------------------------------------------------------------

on or before the change takes effect, having regard to any period of notice that
HSBC is required to give under any applicable law or code of conduct, or if
there is no mandatory notice period, whatever period of notice HSBC determines.

 

13. Indemnities

 

13.1 General indemnity

The Customer unconditionally and irrevocably indemnifies HSBC, its officers and
employees against any Claim suffered or incurred or payable by HSBC or its
correspondents or agents in connection with or arising directly or indirectly
out of:

 

  (a) breach, by the Customer, of the agreement or any instrument issued in
connection with an Obligation;

 

  (b) HSBC accepting and acting in good faith on any email, telex, facsimile,
electronic or telephone instructions purporting to originate from the Customer
or given by an agent of the Customer;

 

  (c) in respect to Credits, HSBC acting on any representations made by the
Customer to HSBC relating to a Credit, or any failure or refusal on the part of
HSBC to honour a Credit because of a court order or other similar obligation, or
because HSBC is of the view that a transaction to which a Credit relates is
tainted by fraud;

 

  (d) a Default Event or Potential Default Event or the exercise or attempted
exercise by HSBC of a right or power arising from a Default Event or Potential
Default Event;

 

  (e) the failure by the Customer to make a Drawing for any reason or to make a
prepayment in accordance with a notice of prepayment; or

 

  (f) a repayment of an Advance or any part of an Advance being made on any day
other than the last day of an Interest Period for that Advance and in accordance
with the agreement,

including without limitation, liability, loss, costs, charges or expenses on
account of funds borrowed, contracted for or used to fund or for the purposes of
any amount payable under a Facility, the termination of any hedging, swap,
option or other treasury product agreement or instrument entered into by HSBC by
reason of or in connection with any financial accommodation made available to
the Customer, and including in each case, without limitation, legal costs and
expenses, administrative costs (including overheads and the salaries and wages
of its employees and agents) on a full indemnity basis.

 

13.2 Currency indemnity

If an amount payable by a Transaction Party under a Transaction Document is
received or recovered by HSBC or a Controller in a currency other than the
currency in which it is due (Due Currency) (whether under a judgment, in the
winding up of a Transaction Party or otherwise):

 

  (a) the obligations of the Transaction Party are discharged only to the extent
that HSBC or the Controller purchases the Due Currency with that other currency
in accordance with its usual banking procedures on receipt of that amount; and

 

  (b) the Customer indemnifies HSBC or Controller in respect of, and must
immediately pay to HSBC or to the Controller, the amount of any shortfall
between the amount in Due Currency that may be purchased under clause 13.2,
after deducting any costs of exchange and any other related costs and Taxes, and
the relevant sum payable under the Transaction Documents.

 

13.3 Electronic Communication indemnity

In respect to the indemnity in clause 13.1(b), the Customer acknowledges:

 

  (a) that it requests and authorises HSBC to accept instructions from time to
time, in connection with the agreement and any other arrangement with HSBC, by
telephone, electronic mail or facsimile or through an Electronic Channel
(without requiring written confirmation bearing actual signatures or written
confirmation by mail) (Instructions);

 



--------------------------------------------------------------------------------

  (b) the risks inherent in the giving of instructions by verbal communications,
facsimile and/or other form of telecommunication. Fraudulent or other
unauthorised instructions may be transmitted by electronic communication.
Facsimile instructions may be transmitted to wrong numbers, may never reach HSBC
and may become known to third parties;

 

  (c) that good and proper receipt by HSBC of the instructions will be
conclusive evidence of such receipt;

 

  (d) that HSBC will not be under any duty to verify the identity of the person
or persons giving Instructions purportedly in the name of the Customer and any
transaction made pursuant to those Instructions will be binding upon the
Customer whether made with or without the Customer’s authority, knowledge or
consent.

 

13.4 Customer Obligations not affected

 

  (a) The Customer’s obligations under the agreement are not affected or in any
way limited by any:

 

  (i) negligence or default on the part of HSBC or its employees;

 

  (ii) any communication being inaccurately transmitted or received or being
sent by an unauthorised person;

 

  (iii) Transaction Document being, or being affected by, any invalidity,
impossibility or illegality in performance or any law or act of any Government
Agency or arbitrator;

 

  (iv) failure to obtain any necessary Authorisation for any Transaction
Document;

 

  (v) set off, counterclaim, defence, deduction or other claim the Customer has
against HSBC; or

 

  (vi) any falsity, inaccuracy, insufficiency or forgery of or in any demand,
certificate, declaration or other document that on its face purports to be
signed or authorised under or in respect of any product or service governed by
the agreement.

 

  (b) The indemnities in the agreement are continuing obligations of the
Customer, separate and independent from the other obligations of the Customer
and survive the termination of the agreement or any other Transaction Document.

 

  (c) It is not necessary for HSBC to incur expense or make payment before
enforcing a right of indemnity under the agreement.

 

14. Expenses

The Customer must reimburse HSBC for its expenses in relation to the following:

 

  (a) preparing, negotiating, executing and completing any Transaction Document;

 

  (b) any consent, approval, waiver, amendment, release or discharge relating to
any Transaction Document;

 

  (c) any enquiry by a Government Agency relating to a Transaction Party or any
other asset the subject of any Transaction Document;

 

  (d) the actual, attempted or contemplated enforcement of, or exercise of its
powers under any Transaction Document or any Contract or Debt;

 

  (e) all Taxes including stamp, transaction and similar duties and charges
(including fines and penalties) payable in connection with any Transaction
Document; and

This includes expenses incurred in any review or environmental audit, conducting
property valuations or in retaining consultants to evaluate matters of material
concern to HSBC, and administrative costs including overheads and the salaries
and wages of HSBC’s employees and agents (whose time and costs are to be charged
at reasonable rates).

It also includes legal fees (including in-house lawyers charged at their usual
rates) on a full indemnity basis in relation to any of the above.

 

15. GST

All amounts paid or payable to HSBC under the agreement and the Transaction
Documents are expressed on a GST exclusive basis. The Customer must pay any GST
or other Tax (if necessary) on any amount that it is required to pay HSBC.

 



--------------------------------------------------------------------------------

16. Assignments and transfers

 

16.1 Customer must not assign

The Customer must not assign or transfer any of its rights or obligations under
any Transaction Document without the prior written consent of HSBC.

 

16.2 HSBC

HSBC may assign or transfer a Transaction Document and its rights under any
Transaction Document to any other member of the HSBC Group, free of any set off,
equity or cross claim (to the maximum extent allowed by law) which the Customer
would have had against HSBC or HSBC Group. For all other cases HSBC will seek
the Customer’s prior written consent, whereby such consent shall not be
unreasonably withheld or delayed.

 

16.3 Disclosure of information by HSBC

The Customer agrees that HSBC may disclose information about any Transaction
Party to any relevant party for the purpose of facilitating an actual or
proposed assignment or transfer of HSBC’s rights in respect of the Customer, and
enabling any relevant party to evaluate the transaction intended to be the
subject of the assignment or transfer.

 

17. Notices

 

17.1 Notices from HSBC

A representative of HSBC may give the Customer a notice, request, consent or
other document (including court proceedings) (Notice) by:

 

  (a) delivering it personally;

 

  (b) posting it or leaving it at the Customer’s address last known to HSBC; or

 

  (c) sending it by fax or (if the Customer agrees, as set out below in clause
17.2) by other electronic means to any number or address the Customer gives
HSBC.

 

17.2 Electronic communications from HSBC

Unless any applicable law or code of conduct provides otherwise, if the Customer
agrees to HSBC doing so, HSBC may give a Notice by:

 

  (a) electronic communication to a device, electronic equipment or electronic
address nominated by the Customer; or

 

  (b) displaying information at HSBC’s website www.hsbc.com.au (after notifying
the Customer by electronic communication that the information is available on
the website).

The Customer may at any time vary the device, electronic means or electronic
address it has nominated, or terminate its arrangement with HSBC that it can
notify changes to the Customer by one or both of the methods of electronic
communication above.

 

17.3 Notices from the Customer

Subject to HSBC accepting the Customer’s request made pursuant to clause 13.3 in
connection with any communication, all Notices from the Customer relating to
Transaction Documents must be:

 

  (a) in writing; and

 

  (b) sent to the Lending Office of HSBC or to any other address specified by
HSBC.

 



--------------------------------------------------------------------------------

17.4 When a Notice is received

Any Notice will be taken to have been given to the recipient:

 

  (a) for a Notice sent by post, on the date when, in the ordinary course of the
post it could have been expected to be received but in any event no later than 3
days after it was posted. This applies even if the Notice is returned
undelivered;

 

  (b) for a Notice sent by fax or other electronic transmission, on the time and
date when the sending machine indicates transmission has occurred unless a code
of conduct provides otherwise; or

 

  (c) for a Notice given personally or left at an address, on the date that it
is given or left.

However, if the Notice is received after 4:00pm on that day, or on a day that is
not a Business Day in the place of receipt, it will be deemed to have been
received on the next Business Day.

 

18. Set off

If the Customer has an account with HSBC, HSBC may (but need not) at any time,
apply any credit balance in the account or debit an Overdraft Account towards
satisfaction of Amounts Owing. This includes any Amounts Owing pursuant to
clauses 12, 13, 14 and 15.

The Customer irrevocably authorises HSBC to do anything necessary (including to
sign any document and effect appropriate currency exchanges) for that purpose.

To the maximum extent allowed by law the Customer gives up any right to set off
any amounts HSBC owes the Customer against amounts the Customer owes under the
agreement.

 

19. Additional Terms

The Customer agrees to the Additional Terms.

 

20. Miscellaneous

 

20.1 Customers in dispute

Where there is more than one Customer or the Customer, being a corporation, has
more than one director, and HSBC becomes aware of a dispute between the
Customers or the directors (as the case may be), HSBC may in its absolute
discretion suspend any further Drawings under any Facility until the Customers
or the directors (as the case may be) have jointly signed one instruction (to
the satisfaction of HSBC) on how the Facility and any account relating to the
Facility are to be accessed. If the Customers or the directors (as the case may
be) do not provide HSBC with such instructions within a reasonable time, HSBC
may in its absolute discretion exercise its Cancellation Rights in respect of
the Facility.

 

20.2 Waivers, remedies cumulative

HSBC may form opinions, make determinations, and exercise rights, powers and
remedies, in its absolute discretion. The rights that HSBC has under the
Transaction Documents cannot be waived except by HSBC giving the Customer
written notice waiving the particular right. HSBC does not waive any right or
remedy merely because it does not exercise it fully or at a given time. The
right or remedy can be exercised again or at a later date.

 

20.3 Consents and approvals/certificates

Except where otherwise expressly stated, HSBC may in its absolute discretion,
give or refuse approvals and consents. A certificate signed by HSBC stating a
rate, an amount due, owing or payable, or any other matter for the purpose of a
Transaction Document, is, in the absence of manifest error, conclusive.

 



--------------------------------------------------------------------------------

20.4 Further assurances/completion of documents

 

  (a) The Customer must, at its own expense, whenever requested by HSBC,
promptly do or cause to be done, and cause each Security Provider to do or cause
to be done, anything that HSBC considers reasonably necessary or desirable:

 

  (i) to give full effect to a Transaction Document; or

 

  (ii) more fully secure the rights, remedies and powers of HSBC under a
Transaction Document or to enable HSBC to exercise those rights, remedies and
powers, including perfecting and protecting any Security Interest intended to be
created by or pursuant to any Transaction Document and signing and delivering
documents.

 

  (b) HSBC may complete any document executed by the Customer or make any
amendment that are administrative in nature to a Transaction Document that HSBC
considers necessary to more fully secure the rights, remedies and powers of HSBC
under a Transaction Document or to ensure that the Transaction Document is
correct or effective.

 

20.5 Moratorium legislation

To the full extent permitted by law all legislation that at any time directly or
indirectly:

 

  (a) lessens, varies or affects in favour of the Customer or the Security
Provider any obligation under a Transaction Document; or

 

  (b) delays, prevents or prejudicially affects the exercise by HSBC of any
right, power or remedy conferred by any Transaction Document,

is excluded from the Transaction Documents.

 

20.6 Counterparts

The agreement may be executed in any number of counterparts. All counterparts
together will be taken to constitute one instrument.

 

20.7 Severability

If part of the agreement is not legally enforceable in a relevant jurisdiction
that part will be ignored in that jurisdiction, but in all other respects the
agreement has full effect.

 

20.8 Limitation of liability

 

  (a) Except as expressly provided in this clause and unless a law that cannot
be excluded states otherwise:

 

  (i) all terms, conditions, warranties, undertakings, inducements or
representations whether express, implied, statutory or otherwise relating in any
way to the provision of any product or service by HSBC, are excluded; and

 

  (ii) HSBC will not be under any liability to the Customer in respect of any
delay, loss or damage (including consequential loss or damage) however caused
that may be suffered or incurred or which may arise directly or indirectly in
respect of the provision of any product or service by HSBC.

 

  (b) HSBC’s liability will be limited to any direct loss suffered by the
Customer arising from the deliberate misconduct of HSBC or its employees in
respect of the provision of any product or service by HSBC.

 

20.9 No merger

 

  (a) No Transaction Document merges, discharges, postpones or adversely affects
in any other way the rights, remedies or powers of HSBC under any other
Transaction Document.

 

  (b) If a judgment is made in favour of HSBC against the Customer or a Security
Provider in respect of the Amount Owing or any part of it, HSBC holds the
judgment collaterally with the Transaction Documents as security for payment of
the Amount Owing and no Transaction Document merges in the judgment.

 

20.10 Governing law and jurisdiction

The agreement is governed by the laws of the jurisdiction of the Lending Office.
The Customer submits to the non-exclusive jurisdiction of courts exercising
jurisdiction there.

 



--------------------------------------------------------------------------------

Schedule 1

Representations and Warranties/Undertakings/Default Events

Representations and warranties

The Customer makes the following representations and warranties:

 

1. (Solvency) It is solvent and there are reasonable grounds to expect that, on
execution of each Transaction Document and the entry into of the transaction
contemplated under those documents, it will remain solvent.

 

2. (Status) If it is a corporation it is duly incorporated and registered and
validly existing under the laws of the jurisdiction under which it is
registered.

 

3. (Power) It has the power to enter into and perform its obligations under the
Transaction Documents, to carry out the transactions contemplated by those
documents and to carry on its business as now conducted or contemplated.

 

4. (Documents Binding) Each Transaction Document to which it is expressed to be
a party constitutes a valid and binding obligation enforceable against it in
accordance with its terms, subject to any necessary stamping and registration
and general equitable principals.

 

5. (Transactions Permitted) The execution and performance by it of the
Transaction Documents to which it is expressed to be a party and each
transaction contemplated under those documents did not and will not:

 

  (a) violate a law or treaty or a judgment, ruling, order or decree of a
Government Agency or Authorisation binding on it;

 

  (b) if it is a corporation, violate its constitution or other constituent
documents;

 

  (c) violate any obligation or agreement that is binding on it or its property;

 

  (d) allow a person to accelerate or cancel or liquidate an obligation with
respect to Financial Indebtedness, or constitute a Default Event, cancellation
event, prepayment event or similar event (whatever called) under an agreement
relating to Financial Indebtedness, whether immediately or after notice or lapse
of time or both; or

 

  (e) if it is a corporation, exceed any limits on its powers or the powers of
its director.

 

6. (Accounts):

 

  (a) The most recent Accounts provided to HSBC, in all material respects:

 

  (i) give a true and fair view of the relevant person’s state of affairs and
financial position as at the date to which the Accounts relate and the results
of the relevant person’s operations during the period covered by the Accounts;

 

  (ii) contain proper and adequate provisions for and fully disclose all of the
relevant person’s actual and contingent liabilities as at the date to which the
Accounts relate; and

 

  (iii) were prepared in accordance with Accounting Standards, except for any
departures from those standards that are disclosed in the Accounts.

 

  (b) Since the date on which the Accounts referred to in this clause were
provided to HSBC, there has been no material adverse change in the relevant
person’s financial condition, assets, reviews or business.

 

7. (No Litigation) No litigation, arbitration, Tax claim, dispute or
administrative or other proceeding is current or pending or, to its knowledge,
threatened, which may have a Material Adverse Effect.

 

8. (No Default) No Default Event or Potential Default Event has occurred or is
subsisting.

 

9. (Authorisations and Consents) Each material Authorisation and consent that is
required in relation to:

 

  (a) the execution, delivery and performance by it of the Transaction Documents
to which it is expressed to be a party and the transactions contemplated by
those documents;

 

  (b) the validity and enforceability of those documents and the effectiveness
or priority of each Security (where relevant); and

 

  (c) the carrying on by it of its business as now conducted or contemplated.

has been obtained or effected, is in full force and effect, has been complied
with and all applicable fees have been paid.

 



--------------------------------------------------------------------------------

10. (No Misrepresentation) All information it has given to HSBC is true and
complete in all material respects and it is not misleading by omission or
otherwise.

 

11. (Disclosure) It has fully disclosed in writing to HSBC all facts of which it
has knowledge or that it possesses which are material to HSBC’s assessment of
the nature and degree of risk undertaken by HSBC in granting financial
accommodation to the Customer.

 

12. (Law) It has complied with all laws or Authorisations binding on it.

 

13. (Trust) It does not hold any assets as the trustee of any Trust (except as
previously disclosed in writing to HSBC).

 

14. (Insolvency) An Insolvency Event has not occurred.

 

15. (Corporate Benefit) The transaction contemplated by the Transaction Document
is for its benefit and is in its best interests.

 

16. (Related Parties) The execution of the Transaction Documents and the
performance by it of its obligations or the exercise of its rights under them
does not constitute the giving of a financial benefit to a related party of a
public company (within the meaning of Chapter 2E of the Corporations Act) by any
person.

 

17. (Consumer Credit) The Customer states that each of the Facilities is not
being acquired wholly or predominantly for personal, household or domestic use.

Undertakings

Reporting undertakings

The Customer must provide and procure to be provided to HSBC in respect of each
Transaction Party:

 

1. (Government Agency) Promptly, any notice, order or material correspondence
from or with a Government Agency that could reasonably be expected to have a
Material Adverse Effect.

 

2. (Default Event/Potential Default Event) Notification together with full
details as soon as becoming aware of any Default Event or Potential Default
Event.

 

3. (Other Information) Promptly, such other information in relation to each
Transaction Party or their operations or projects which HSBC may reasonably
request.

General undertakings

The Customer will, and will procure each Security Provider to:

 

1. (Comply with Obligations) Comply with all of its obligations under the
Transaction Documents.

 

2. (Corporate Existence/Ownership) Do everything necessary to maintain its
corporate existence, not transfer its jurisdiction of incorporation or enter any
merger or consolidation and ensure that there is no change in its ownership or
control.

 

3. (Comply with Law) Comply with all laws binding on it or any of its assets and
businesses and all requirements to do so of any Government Agency.

 

4. (Pay Taxes) Pay all Taxes payable by it when due.

 

5. (Books and Records) Prepare and maintain, in accordance with Accounting
Standards, proper and adequate books and financial records reflecting fully all
transactions entered into by it.

 

6. (Inspection) Permit HSBC and/or professional consultants appointed by HSBC to
inspect and copy (if necessary) at reasonable times its books and financial
records or enter any property used or owned by it to determine whether a
Transaction Party is complying with the Transaction Documents.

 

7. (Intergroup Payments) Ensure that all intergroup payments made by the
Customer are to be made on an arms length trade related basis.

 



--------------------------------------------------------------------------------

8. (Obligations’ Ranking) Ensure that its obligations under the Transaction
Documents at all times rank at least equally with all its unsecured and
unsubordinated obligations, other than those which on its Insolvency must be
preferred by law.

 

9. (Special Conditions) Ensure that all the special conditions contained in the
Facility Terms or the Letter (if any) will be complied with to HSBC’s
satisfaction during the term of the Facility.

 

10. (Insurance) Insure all of its assets that are of an insurable nature with
financially sound and respectable insurance companies in such amounts and
against such risks as are customarily maintained by companies engaged in the
same or similar businesses in the same or similar locations and where required
by HSBC from time to time provide HSBC with such certificates, policies or
information in relation to such insurance.

Default Events

Each of the following is a Default Event:

 

1. (Payments) The Customer or a Security Provider fails to pay any amount
payable by it under a Transaction Document when due.

 

2. (Obligations under Transaction Document) A Transaction Party fails to comply
with any of its other obligations under a Transaction Document and, if in the
opinion of HSBC that failure can be remedied, does not remedy the failure within
5 Business Days after:

 

  (a) HSBC gives notice to the Transaction Party (as the case may be) requiring
that failure to be remedied; or

 

  (b) the date by which the Transaction Party becomes aware of the default or
ought reasonably to have become aware of the default.

 

3. (Misrepresentation) A Transaction Party gives incomplete, misleading or
incorrect information to HSBC or otherwise makes any false or misleading
statement in a Transaction Document.

 

4. (Cross Default) In respect of a Transaction Party:

 

  (a) any Financial Indebtedness in excess of USD 20,000,000 (Twenty Million
United States Dollars) is not paid when due or within an applicable grace
period;

 

  (b) any Financial Indebtedness in excess of USD 20,000,000 (Twenty Million
United States Dollars) becomes due and payable or capable of being declared due
and payable before its stated maturity or expiry; or

 

  (c) a Security Interest created by a Transaction Party is enforced or becomes
capable of being enforced.

 

5. (Insolvency Event) An Insolvency Event occurs in respect of a Transaction
Party.

 

6. (Investigation) An investigation into all or part of the affairs of any
Transaction Party commences under any legislation.

 

7. (Execution) Distress, attachment, execution or other court process is issued,
levied or enforced on or against a Transaction Party.

 

8. (Vitiation of Transaction Documents) All or a material part of a Transaction
Document is terminated or is or becomes void, illegal, invalid, unenforceable or
of limited force and effect or any Transaction party alleges that this is so.

 

9. (Disposal) Without HSBC’s written consent, a Transaction Party:

 

  (a) substantially changes the nature or scope of its business; or

 

  (b) disposes of all or a substantial part of its business or assets.

 

10. (Acquisition of Own Shares) A Transaction Party contravenes section 259A,
section 259B or section 259D of the Corporations Act, or issues or transfers
shares or units of shares if that issue or transfer is void under section 259C
of the Corporations Act, or proposes to do any of those things.

 

11. (Financial Assistance) A Transaction Party contravenes section 260A of the
Corporations Act or does an act or thing under section 260B of the Corporations
Act other than for the purpose of approving any Security, or proposes to do any
of those things.

 

12. (Control of Customer and Security Provider) Without the prior written
consent of HSBC, in the opinion of HSBC there is a material change (direct or
indirect) in the ownership or control of, or in the management of, a Transaction
Party.

 

13. (Cancellation) If there is more than one Customer and any, but not all, of
the Customers provide a notice to HSBC pursuant to clause 5.2 that it or they
intend to cancel their liability under a Facility.

 



--------------------------------------------------------------------------------

Schedule 2

Additional Terms

 

1. INTERPRETATIONS

 

1.1 In these Terms, the following definitions will apply except where the
context requires otherwise.

“Authorities” includes any judicial, administrative, public or regulatory body,
any government, any Tax Authority, securities or futures exchange, court,
central bank or law enforcement body, or any of their agents, with jurisdiction
over any part of the HSBC Group.

“Compliance Obligations” means obligations of the HSBC Group to comply with: (a)
Laws, or international guidance and internal policies or procedures, (b) any
demand from Authorities or reporting, regulatory trade reporting, disclosure or
other obligations under Laws, and (c) Laws requiring HSBC to verify the identity
of any entity.

“Financial Crime” means money laundering, terrorist financing, bribery,
corruption, tax evasion, fraud, evasion of economic or trade sanctions, and/or
violations, or acts or attempts to circumvent or violate any Laws relating to
these matters.

“Financial Crime Risk Management Activity” means the detection, investigation
and prevention of Financial Crime, including but not limited to: (a) screening,
intercepting, investigating any instruction, communication, drawdown request,
application for services, or any payment sent to or by any party, or on behalf
any party, (b) investigating the source of or intended recipient of funds, (c)
combining information with other related information in the possession of the
HSBC Group, and/or (d) making further enquiries as to the status of an entity,
whether the entity is subject to a sanctions regime, or confirming the identity
and status of an entity.

“Laws” means any applicable local or foreign statute, law, regulation,
ordinance, rule, judgment, decree, voluntary code, directive, sanctions regime,
court order, agreement between any member of the HSBC Group and an Authority, or
agreement or treaty between Authorities.

“Personal Information” means information or an opinion (including information or
an opinion forming part of a database), whether true or not, and whether
recorded in a material form or not about an individual whose identity is
apparent, or can reasonably be ascertained, from the information or opinion.

“Privacy Act” means the Privacy Act 1988 (Cth) as amended and supplemented from
time to time.

“Privacy Law” means all legislation, principles, industry codes and policies
relating to the collection, use, disclosure, storage or granting of access
rights to the Personal Information including, but not limited to, the Privacy
Act.

“Terms” means these Additional Terms.

“Tax Authority” means domestic or foreign tax, revenue, fiscal or monetary
authorities.

 

2. COLLECTION, PROCESSING AND SHARING OF INFORMATION

 

2.1 HSBC may collect, process, use, transfer and disclose the Customer’s
information, and Personal Information in respect of the Customer’s officers,
employees and Authorised Persons (together “Client Data”) in connection with the
following purposes (the “Purposes”):

 

  (a) for the provision of financial services to the Customer and to approve,
manage, administer or effect any transactions that the Customer requests or
authorises;

 

  (b) meeting Compliance Obligations;

 



--------------------------------------------------------------------------------

  (c) conducting Financial Crime Risk Management Activities;

 

  (d) collecting any amounts due from the Customer;

 

  (e) conducting credit checks and obtaining or providing credit references;

 

  (f) enforcing or defending HSBC’s rights, or those of a member of the HSBC
Group,

 

  (g) for HSBC’s internal operational requirements or those of the HSBC Group
(including, without limitation, credit and risk management, system or product
development and planning, insurance, audit and administrative purposes);

 

  (h) maintaining HSBC’s overall relationship with the Customer, including
marketing or promoting financial services or related products to the Customer
and market research (subject to the Customer’s request not to use the Customer’s
information for direct marketing purposes); and

 

  (i) perfecting any interest granted to HSBC by the Customer or any third party
for the Customer.

 

2.2 HSBC may (as necessary and appropriate for the Purposes) transfer and
disclose any Client Data to the following recipients (“Recipients”) who may also
process, use, transfer and disclose such Client Data for the Purposes:

 

  (a) any member of the HSBC Group;

 

  (b) any sub-contractors, agents, service providers, or associates of the HSBC
Group (including their employees and officers);

 

  (c) any party as may be necessary for the provision of financial services to
the Customer;

 

  (d) any Authorities;

 

  (e) anyone acting on the Customer’s behalf, transaction parties, payment
recipients, beneficiaries, account nominees, intermediary, correspondent and
agent banks, clearing houses, clearing or settlement systems, market
counterparties, upstream withholding agents, swap or trade repositories, stock
exchanges;

 

  (f) any party involved in the acquiring of an interest or assuming of risk in
or in connection with the financial services provided to the Customer;

 

  (g) other financial institutions, credit reference agencies or credit bureaus,
for obtaining or providing credit references; and

 

  (h) any party in connection with HSBC’s business alliance, transfer, disposal,
merger or acquisition,

whether located in Australia or overseas. Whether Client Data is processed,
stored, transferred or used in Australia or overseas, it will be protected by a
strict code of confidentiality and security which all members of the HSBC Group,
their staff and third parties are subject to.

 

2.3 The Customer must comply with any Privacy Law:

 

  (a) by which it is bound; and

 

  (b) by which HSBC notifies the Customer it is bound, including without
limitation, the Privacy Act, as if the Customer is bound, and comply with HSBC’s
reasonable instructions to enable this to be achieved.

 

2.4 If the Customer gives HSBC Personal Information about an individual or
directs an individual to give their Personal Information to HSBC, the Customer
must inform that individual of the following:

 

  (a) HSBC has collected and will collect Personal Information from the
individual or another source in the course of implementing and/or providing
services to the Customer.

 



--------------------------------------------------------------------------------

  (b) The collection of some or all of the individual’s Personal Information may
be required or authorised under tax Laws, Laws regulating Financial Crime or any
other Laws.

 

  (c) The individual’s Personal Information is collected for the Purposes.

 

  (d) If the individual’s Personal Information is not collected by HSBC, HSBC
may not be able to provide or continue to provide all or part of a financial
service to the Customer.

 

  (e) The individual’s Personal Information may be transferred and disclosed to
the Recipients.

 

  (f) HSBC’s Privacy Policy contains information about how an individual may
access their Information that is held by HSBC and seek the correction of such
Information.

 

  (g) HSBC’s Privacy Policy also contains information about how an individual
may complain about a breach of the Australian Privacy Principles under the
Privacy Act and how HSBC will deal with such a complaint.

 

  (h) HSBC’s Privacy Policy is available at www.hsbc.com.au or on request.

 

  (i) HSBC may disclose the individual’s Personal Information to the Recipients
(including members of the HSBC Group), whether located in Australia or overseas.
A list of the overseas countries in which members of the HSBC Group operate can
be found at www.hsbc.com.au. The overseas Recipients may be in jurisdictions
which do not have data protection laws that provide the same level of protection
as Australia. Whether the individual’s Personal Information is processed in
Australia or overseas, it will be protected by a strict code of confidentiality
and security which all members of the HSBC Group, their staff and third parties
are subject to. For this reason, HSBC will not take further steps to ensure that
the overseas Recipients do not breach the Australian Privacy Principles under
the Privacy Act in relation to any Personal Information disclosed to overseas
Recipients.

 

  (j) Individuals who would like more information about HSBC’s approach to
privacy, or would like to find out what Personal Information HSBC holds about
them, may contact:

The Privacy Officer

HSBC Bank Australia Limited /

The Hongkong and Shanghai Banking Corporation Limited, Sydney Branch

GPO Box 5302

SYDNEY NSW 2001

 

2.5 The Customer indemnifies and holds harmless HSBC and other members of the
HSBC Group against, and must pay HSBC on demand the amount of, all losses,
liabilities, reasonable costs (including any legal costs) expenses and damages
incurred or arising in connection with any breach of its obligations under these
Terms by the Customer or any of its officers employees, agents, advisers,
auditors, consultants or third parties. This indemnity is a continuing
obligation, independent from the other obligations of the Customer under these
Terms. It is not necessary for a party to incur expense or make payment before
enforcing this indemnity.

 

3. ANTI MONEY LAUNDERING AND TERRORIST FINANCING

 

3.1 Anti money laundering and terrorist financing laws

The Customer agrees and acknowledges that:

 

  (a) HSBC and other members of the HSBC Group, are required to act in
accordance with the laws, regulations and requests of public and regulatory
authorities operating in various jurisdictions which relate to, amongst other
things:

 

  (i) the prevention of money laundering, terrorist financing, tax evasion and
the provision of financial and other services to any persons or entities which
may be subject to sanctions; or

 

  (ii) the investigation or prosecution of, or the enforcement against, any
person for an offence against any laws or regulations,

 



--------------------------------------------------------------------------------

(“Relevant Laws”);

 

  (b) HSBC may take, and may instruct (or be instructed by) any other member of
the HSBC Group to take, any action which it or such other member, in its sole
and absolute discretion, considers appropriate to take, to comply with all such
laws, regulations and requests, and group policies relating to the Relevant
Laws;

 

  (c) such action may include but is not limited to:

 

  (i) interception and/or investigation of any payment messages and other
information or communications sent to or by the Customer or on behalf of the
Customer via the network and systems of HSBC or any other member of the HSBC
Group;

 

  (ii) investigation of any application for product or service, or drawdown or
utilisation of financing facility, by the Customer;

 

  (iii) making further enquiries as to whether a name which might refer to a
sanctioned person or entity actually refers to that person or entity;

 

  (iv) delaying, blocking or refusing:

 

  (A) any payment;

 

  (B) provision of any product or service; or

 

  (C) drawdown or utilisation of any financing facility;

 

  (v) giving any information about any transaction or activity to any person
authorised under a Relevant Law or group policy relating to the Relevant Laws to
receive that information; and

 

  (d) third parties (including the government of the United States of America
and other government authorities) may also take action under the Relevant Laws.
This may result in delays, blocking, seizure or confiscation of payments.

 

3.2 HSBC not liable

The Customer agrees that neither HSBC nor any member of the HSBC Group will be
liable for loss (whether direct or consequential and including without
limitation loss of profit or interest) or damage suffered by any party arising
out of:

 

  (a) any delay or failure by HSBC or any member of the HSBC Group in:

 

  (i) processing any payment messages, information or communications;

 

  (ii) performing any of its duties or other obligations in connection with any
account;

 

  (iii) providing any product or service to any person; or

 

  (iv) effecting a drawdown or utilisation of any financing facility,

 



--------------------------------------------------------------------------------

caused in whole or in part by any steps which HSBC or such other member of the
HSBC Group, in its sole and absolute discretion, considers appropriate to take
in accordance with the Relevant Laws or group policies relating to the Relevant
Laws; or

 

  (b) the exercise of any of HSBC’s rights under this clause; or

 

  (c) any action taken by third parties in connection with the Relevant Laws.

 

3.3 No warranty on information

The Customer further acknowledges and agrees that:

 

  (a) in certain circumstances, the action which HSBC or any member of the HSBC
Group may take may prevent or cause a delay in the processing of certain
information; and

 

  (b) neither HSBC nor any member of the HSBC Group warrants that any
information on the systems of HSBC or any member of the HSBC Group relating to
any payment messages or other information or communications which are the
subject of any action taken pursuant to this clause is accurate, current or
up-to-date at the time it is accessed, whilst such action is being taken.

 

4. MISCELLANEOUS

 

4.1 Survival upon termination

These Terms shall continue to apply notwithstanding the termination of the
banking relationship between the Customer and HSBC, or any termination by HSBC
or a member of the HSBC Group of the provision of any services to the Customer
or the closure of the Customer’s accounts.

 

4.2 Variation

HSBC may make amendments to these Terms which will become effective on the
expiry of 30 days notice to the Customer. Any such notice may be given to the
Customer in writing or by publishing such amendments on our website at
www.hsbc.com.au. However, HSBC may, in exceptional circumstances, make
amendments to these Terms at any time in order to comply with any law or
regulation, which will become effective immediately on notice to the Customer.

 



--------------------------------------------------------------------------------

Issued by HSBC Bank Australia Limited ABN 48 006 434 162 AFSL No. 232595 and The
Hongkong and Shanghai Banking Corporation Limited ABN 65 117 925 970 AFSL No.
301737    HBAA737CBA (R6) 06/14

 

 

LOGO [g247455ex101blogo.jpg]

 



--------------------------------------------------------------------------------

 

Relationship Terms

of Business

   LOGO [g247455ex101a.jpg]      

 





--------------------------------------------------------------------------------

1. TERMS OF BUSINESS

 

1.1 These terms of business, together with any schedules, supplemental terms,
and accompanying documents, as introduced, amended or supplemented from time to
time (the “Terms”) will govern your banking relationship with each of HSBC Bank
Australia Limited ABN 48 006 434 162 and The Hongkong and Shanghai Banking
Corporation Limited ABN 65 117 925 970 (collectively and individually, “HSBC” or
“we”) and the Services you receive from HSBC, from time to time.

 

1.2 These Terms govern how HSBC will use your information and that of your
Connected Persons. By using the Services, you agree that HSBC and members of the
HSBC Group shall use Customer Information in accordance with these Terms.

 

1.3 These Terms will (i) supplement any terms of business provided to you, and
any product documentation in place between us, whether such terms of business
and/or product documentation is entered into before, on or after the date these
Terms are issued to you, and will (ii) be in addition to the terms and
conditions in all other agreements, express or implied, and whether entered into
before, on or after the date of these Terms, between us.

 

1.4 These Terms supersede all provisions previously in force between you and
HSBC concerning the subject matter covered by these Terms, in particular to the
extent of any conflict or inconsistency.

 

1.5 These Terms shall prevail in the event of any conflict or inconsistency
between any of these Terms and those terms in any service or product agreement
between you and HSBC (the “Other Terms”), whether entered into before, on or
after the date of these Terms, notwithstanding the existence of any contrary
provisions in such Other Terms regarding conflict of inconsistency between such
Other Terms and these Terms. Any consents, authorisations, HSBC requested
waivers and permissions that you have already provided in relation to Customer
Information shall continue to apply in full force and effect, to the extent
permissible by applicable local law.

 

1.6 INTERPRETATION

 

  (a) References to “the Customer” or “you” shall mean you, or, if applicable,
the members of your group listed in the Appendix (collectively and individually,
“the Customer” or “you”).

 

  (b) The definitions set out in Schedule 1 will apply except where the context
requires otherwise.

 

  (c) Clause headings are included for convenience and do not affect
interpretation.

 

  (d) A reference to these Terms includes any variation, supplement, novation or
replacement of any of them.

 

  (e)

References to a person includes a sole proprietorship partnership, body
corporate, an unincorporated

 

 



--------------------------------------------------------------------------------

  association or an authority and include that person’s executors,
administrators, successors, substitutes (including, without limitation, persons
taking by novation) and assigns.

 

  (f) References to the singular includes the plural and vice versa.

 

2. COLLECTION, PROCESSING AND SHARING OF CUSTOMER INFORMATION

 

2.1 COLLECTION

HSBC and other members of the HSBC Group may collect, use and share Customer
Information. Customer Information may be collected from you (or a person acting
on your behalf), or may also be collected by or on behalf of HSBC, or members of
the HSBC Group, from other sources (including from publically available
information), generated or combined with other information available to HSBC or
any member of the HSBC Group.

 

2.2 PROCESSING

HSBC and/or members of the HSBC Group will process, use, transfer and disclose
Customer Information in connection with the following purposes (the “Purposes”):

 

  (a) for the provision of Services and to approve, manage, administer or effect
any transactions that you request or authorise;

 

  (b) meeting Compliance Obligations;

 

  (c) conducting Financial Crime Risk Management Activity;

 

  (d) collecting any amounts due from you;

 

  (e) conducting credit checks and obtaining or providing credit references;

 

  (f) enforcing or defending our rights, or those of a member of the HSBC Group;

 

  (g) for our internal operational requirements or those of the HSBC Group
(including, without limitation, credit and risk management, system or product
development and planning, insurance, audit and administrative purposes);

 

  (h) maintaining HSBC’s overall relationship with you (including marketing or
promoting financial services or related products to you and market research);
and

 

  (i) perfecting any interest granted to HSBC by you or any third party for you.

 

2.3 SHARING

By using the Services, you agree that HSBC may (as necessary and appropriate for
the Purposes) transfer and disclose any Customer Information, including to the
following recipients (who may also process, use, transfer and disclose such
Customer Information for the Purposes):

 

  (a) any member of the HSBC Group;

 

  (b) any sub-contractors, agents, service providers, or associates of the HSBC
Group (including their employees, directors and officers);

 

 



--------------------------------------------------------------------------------

  (c) any party as may be necessary for the provision of the Services to you;

 

  (d) any Authorities;

 

  (e) anyone acting on your behalf, transaction parties, payment recipients,
beneficiaries, account nominees, intermediary, correspondent and agent banks,
clearing houses, clearing or settlement systems, market counterparties, upstream
withholding agents, swap or trade repositories, stock exchanges, companies in
which you have an interest in securities (where such securities are held by HSBC
for you);

 

  (f) any party involved in the acquiring of an interest or assuming of risk in
or in connection with the Services;

 

  (g) other financial institutions, credit reference agencies or credit bureaus,
for obtaining or providing credit references;

 

  (h) any third party fund manager providing you with asset management services;

 

  (i) any introducing broker to whom HSBC provides introductions or referrals;
and

 

  (j) any party in connection with any HSBC business alliance, transfer,
disposal, merger or acquisition,

wherever located, including in jurisdictions which do not have data protection
laws that provide the same level of protection as the jurisdiction in which the
Services are supplied.

CUSTOMER OBLIGATIONS

 

2.4 You agree to supply Customer Information to HSBC, and to inform HSBC
promptly, and in any event, within 30 days, in writing if there are any changes
to Customer Information supplied to HSBC or a member of the HSBC Group from time
to time, and to respond to any request from, HSBC, or a member of the HSBC
Group.

 

2.5. You confirm that every Connected Person whose information (including
Personal Data or Tax Information) you (or anyone on your behalf) have provided,
or will from time to time provide to HSBC or a member of the HSBC Group has been
notified of and agreed to the processing, disclosure and transfer of their
information as set out in these Terms. You shall, at the same time, advise
Connected Persons that they may have rights of access to, and correction of,
their Personal Data.

 

2.6 You acknowledge that where:

 

  •   you fail to provide Customer Information that HSBC reasonably requests, or

 

  •   you withhold or withdraw any consents which HSBC may need to process, use,
transfer or disclose Customer Information for the Purposes, or

 

  •   HSBC, or a member of the HSBC Group, has suspicions regarding the possible
commission of Financial Crime or a Customer presents a potential Financial Crime
risk to a member of the HSBC Group,

 

 



--------------------------------------------------------------------------------

HSBC may:

 

  (a) be unable to provide new, or continue to provide all or part of the,
Services to you and reserves the right to terminate its business relationship
with you;

 

  (b) take actions necessary for HSBC or a member of the HSBC Group to meet the
Compliance Obligations; and/or

 

  (c) block, transfer or close your account(s).

In addition, your failure to supply your, or your Connected Person’s, Tax
Information, or other relevant circumstances relating to you or your Connected
Persons, may result in HSBC making its own decision with respect to your status,
or that of your Connected Persons, including whether to report you to a Tax
Authority, and may require HSBC or other persons to withhold amounts as may be
legally required by any Tax Authority and paying such amounts to any Tax
Authority or to take any of the other measures set out in (a) through (c) above.

 

2.7 You acknowledge that:

 

  (a) HSBC has collected and will collect Customer Information from you or
another party in the course of implementing and/or providing the Services to
you;

 

  (b) the collection of some or all of the Customer Information may be required
or authorised under tax Laws, Laws regulating Financial Crime or any other Laws;

 

  (c) Customer Information is collected for the Purposes;

 

  (d) if Customer Information is not collected by HSBC, HSBC may not be able to
provide new, or continue to provide all or part of the, Services to you;

 

  (e) Customer Information may be transferred and disclosed to the recipients as
detailed in clause 2.3;

 

  (f) the Privacy Policy contains information about how an individual may access
their Personal Data and Tax Information that is held by HSBC and seek the
correction of such information;

 

  (g) the Privacy Policy also contains information about how an individual may
complain about a breach of the Australian Privacy Principles under the Privacy
Act and how HSBC will deal with such a complaint;

 

  (h) the Privacy Policy is available at www.hsbc.com.au or on request; and

 

  (i) HSBC will disclose Customer Information to overseas recipients, including
members of the HSBC Group operating overseas. A list of the overseas countries
in which members of the HSBC Group operate can be found at www.hsbc.com.au.

 

 



--------------------------------------------------------------------------------

If you give HSBC Personal Data or Tax Information about another person or direct
another person to give their Personal Data or Tax Information to HSBC, you must
inform that person of these Terms, including without limitation all the matters
set out in this clause 2.7.

 

3. DATA PROTECTION

 

3.1 Whether it is processed in a home jurisdiction or overseas, in addition to
any applicable data protection legislation, Customer Information will be
protected by a strict code of secrecy and security which all members of the HSBC
Group, their staff, and third parties with whom HSBC has entered into a written
contract, are subject to. For this reason, HSBC will not take further steps to
ensure that the overseas recipients do not breach the Australian Privacy
Principles under the Privacy Act in relation to an individual’s information
disclosed to overseas recipients.

 

4. FINANCIAL CRIME RISK MANAGEMENT ACTIVITY

 

4.1 HSBC, and members of the HSBC Group, are required, and may take any action
they consider appropriate in their sole and absolute discretion, to meet
Compliance Obligations in connection with the detection, investigation and
prevention of Financial Crime (“Financial Crime Risk Management Activity”).

 

Such action may include, but is not limited to: (a) screening, intercepting and
investigating any instruction, communication, drawdown request, application for
Services, or any payment sent to or by you, or on your behalf, (b) investigating
the source of or intended recipient of funds, (c) combining Customer Information
with other related information in the possession of the HSBC Group, and/or (d)
making further enquiries as to the status of a person or entity, whether they
are subject to a sanctions regime, or confirming a Customer’s identity and
status.

 

4.2 Exceptionally, our Financial Crime Risk Management Activity may lead to us
delaying, blocking or refusing the making or clearing of any payment, the
processing of your instructions or application for Services, or the provision of
all or part of the Services. To the extent permissible by law, neither HSBC nor
any other member of HSBC Group shall be liable to you or any third party in
respect of any Loss whether incurred by you or a third party caused in whole or
in part in connection with the undertaking of Financial Crime Risk Management
Activity.

 

4.3 You acknowledge and agree that:

 

  (a) the action taken by HSBC and/ or members of the HSBC Group in any
Financial Crime Risk Management Activity may prevent or cause a delay in the
processing of certain information;

 

 



--------------------------------------------------------------------------------

  (b) neither HSBC nor any member of the HSBC Group warrants that any
information on the systems of HSBC or any member of the HSBC Group relating to
any payment message of other information or communication which are the subject
of any action taken in connection with any Financial Crime Risk Management
Activity is accurate, current or up-to-date at the time it is accessed, whilst
such action is being taken.

 

5. TAX COMPLIANCE

You acknowledge and will ensure that each Connected Person acting in their
capacity as a Connected Person (and not in their personal capacity) understands,
that you and they are solely responsible for understanding and complying with
your tax obligations (including but not limited to, tax payment or filing of
returns or other required documentation relating to the payment of all relevant
taxes) in all jurisdictions in which those obligations arise and relating to the
opening and use of account(s) and/or Services provided by HSBC and/or members of
the HSBC Group. Certain countries may have tax legislation with
extra-territorial effect regardless of your or your Connected Person’s place of
domicile, residence, citizenship or incorporation. HSBC and/or any member of the
HSBC Group does not provide tax advice. You are advised to seek independent
legal and/or tax advice. HSBC and/or any member of the HSBC Group has no
responsibility in respect of your tax obligations in any jurisdiction which they

may arise including, without limitation, any that may relate specifically to the
opening and use of account(s) and/or Services provided by HSBC and/or members of
the HSBC Group.

 

6. MISCELLANEOUS

 

6.1 SURVIVAL UPON TERMINATION

Clauses 1 to 5 and 7, and this clause 6.1 of these Terms shall survive the
termination of the banking relationship between you and HSBC, or any termination
by HSBC or a member of the HSBC Group of the provision of any Services to you or
the closure of your accounts.

 

6.2 VARIATION

HSBC may make amendments to these Terms which will become effective on the
expiry of 30 days notice to you. Any such notice may be given to you in writing.
However, we may, in exceptional circumstances, make amendments to these Terms at
any time in order to comply with any law or regulation, which will become
effective immediately on notice to you.

 

6.3 ASSIGNMENT

The obligations under these Terms bind you and your respective successors,
permitted assigns and personal representatives as applicable. You may not novate
or assign any of your rights and/or obligations under these Terms without our
prior written consent.

 

6.4 NOTICE

In proving service or delivery of a relevant notice to you under these Terms, it
shall

 

 



--------------------------------------------------------------------------------

be sufficient for HSBC to prove that it was correctly addressed and was posted
or, where it was delivered otherwise than by post, that it was delivered to the
correct address or, where it was sent by fax or telex or other means of
telecommunication, that it was transmitted to the correct number or electronic
mail address as last notified to HSBC.

 

6.5 RIGHTS AND REMEDIES

The rights and remedies herein are cumulative and not exclusive of any rights or
remedies provided by law. No failure to exercise or delay in exercising the same
shall operate as a waiver thereof, nor shall any single or partial exercise
thereof preclude any other or further exercise thereof.

 

6.6 WAIVER

In the event that any party fails, or delays, to exercise a right under these
Terms, that party may still exercise that right later. Any waiver or any right
shall be in writing and limited to the specific circumstances.

 

6.7 SEVERABILITY

Each provision of these Terms is severable and if any provision is or becomes
illegal, invalid or unenforceable in any jurisdiction, that provision is severed
only in that particular jurisdiction. All other provisions shall continue to
have effect.

 

6.8 FURTHER ASSURANCES

You shall from time to time execute such documents and perform such acts and
things as we may reasonably require to give full effect to the provisions of
these Terms.

 

7. GOVERNING LAW AND JURISDICTION

 

7.1 These Terms and any non-contractual obligations arising out of or in
connection with them shall be governed by the laws of New South Wales and the
parties submit to the exclusive jurisdiction of the courts of New South Wales.

 

 



--------------------------------------------------------------------------------

SCHEDULE 1

“Authorities” includes any judicial, administrative, public or regulatory body,
any government, any Tax Authority, securities or futures exchange, court,
central bank or law enforcement body, or any of their agents, with jurisdiction
over any part of the HSBC Group.

“Compliance Obligations” means obligations of the HSBC Group to comply with: (a)
Laws, or international guidance and internal policies or procedures, (b) any
demand and/or request from Authorities or reporting, regulatory trade reporting,
disclosure or other obligations under Laws, and (c) Laws requiring HSBC to
verify the identity of our customers.

“Connected Person” means a person or entity whose information (including
Personal Data or Tax Information) you provide, or is provided on your behalf, to
any member of the HSBC Group in connection with the provision of the Services.
Connected Person may include, but is not limited to, any guarantor, a director
or officer of a company, partners or members of a partnership, any “substantial
owner”, “controlling person”, or beneficial owner, trustee or settler of a
trust, account holder of a designated account, payee of a designated payment,
representative, agent or nominee, or your principal where you are acting on
another’s behalf, or any other persons or entities with whom you have a
relationship that is relevant to your banking or other service relationship with
the HSBC Group.

“Controlling persons” means individuals who exercise control over an entity (for
a trust, these are the settlor, the trustees,

the beneficiaries or class of beneficiaries, and any other individual who
exercises ultimate effective control over the trust, and in the case of a legal
entity other than a trust, such

term means persons in equivalent or similar positions of control).

“Customer Information” means Personal Data, confidential information, and/or Tax
Information of either the Customer or a Connected Person.

“Financial Crime” means money laundering, terrorist financing, bribery,
corruption, tax evasion, fraud, evasion of economic or trade sanctions, and/ or
violations, or acts or attempts to circumvent or violate any Laws relating to
these matters.

“HSBC Group” means HSBC Holdings plc, and/or any of, its affiliates,
subsidiaries, associated entities and any of their branches and offices
(together or individually), and “member of the HSBC Group” has the same meaning.

“Laws” means any local or foreign statute, law, regulation, ordinance, rule,
judgment, decree, voluntary code, directive, sanctions regime, court order,
agreement between any member of the HSBC Group and an Authority, or agreement or
treaty between Authorities applicable to HSBC or a member of the HSBC Group.

“Loss” means any claim, charge, cost (including, but not limited to, any legal
or other professional cost), damages, debt, expense, tax, liability, obligation,
allegation, suit, action, demand, cause of action, proceeding or judgment,
however calculated or caused, and whether direct or indirect, consequential,
punitive or incidental.

 

 



--------------------------------------------------------------------------------

“Personal Data” means any information or opinion in whatever form relating to an
individual, from which the individual can be identified, including, without
limitation, sensitive personal data.

“Privacy Act” means Privacy Act 1988 (Commonwealth) as amended and supplemented
from time to time.

“Privacy Policy” means the HSBC Privacy Policy, which is located
at www.hsbc.com.au or is otherwise available upon request.

“Services” includes, without limitation, (a) the opening, maintaining and
closing of your bank accounts, (b) providing you with credit facilities and
other banking products and services (including, for example, trade services,
securities dealing, investment advisory, broker, agency, custodian, clearing or
technology procuring services), processing applications, ancillary credit
assessment and product eligibility assessment, and (c) the maintenance of HSBC’s
overall relationship with you.

“Substantial owners” means any individuals entitled to more than 10% of the
profits of or with an interest of more than 10% in an entity either directly or
indirectly.

“Tax Authorities” means domestic or foreign tax, revenue, fiscal or monetary
authorities.

“Tax Certification Forms” means any forms or other documentation as may be
issued or required by a Tax Authority or by HSBC from time to time to confirm
your tax status or that of a Connected Person.

 

“Tax Information” means any documentation or information (and accompanying
statements, waivers and consents) relating, directly or indirectly, to your tax
status and the tax status of any owner, “controlling person”, “substantial
owner” or beneficial owner, that HSBC considers, acting reasonably, is needed to
comply (or demonstrate compliance, or avoid non-compliance) with any HSBC Group
member’s obligations to any Tax Authority. “Tax Information” includes, but is
not limited to, information about tax residence and/or place of organisation (as
applicable), tax domicile, tax identification number, Tax Certification Forms,
and certain Personal Data.

 

 



--------------------------------------------------------------------------------

Appendix – List of Customer Entities

Not Applicable

 



--------------------------------------------------------------------------------

Issued by HSBC Bank Australia Limited ABN 48 006 434 162 AFSL No. 232595 and The
Hongkong and Shanghai Banking Corporation Limited ABN 65 117 925 970 AFSL 301737

HSBCCMB014 R01 0514

      LOGO [g247455ex101alogo.jpg]

 